Citation Nr: 1432942	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-28 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability as secondary to a service-connected left knee disability.

2.  Entitlement to an initial disability rating greater that 10 percent for a service connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1976 to May 1977 and from May 2001 to February 2003.  He also served with the Army National Guard with periods of active duty for training (ACDUTRA).  Special orders associated with the claims file show that the Veteran was authorized to perform active duty for special work (ADSW) in Honduras from January 10, 1998 to June 14, 1998.  See special orders dated January 7 and 10, 1998 (citing to 10 U.S.C. § 672(D)).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2011, the Board remanded the Veteran's claims for entitlement to service connection for tinnitus, bilateral hearing loss, a right knee disability secondary to a service connected left knee disability, and an increased rating for a service connected left knee disability.  In an August 2012 rating decision, the RO granted service connection for tinnitus and bilateral hearing loss.  Hence, the full benefits sought on appeal on those two matters have been granted and the issues are no longer in appellate status.  The issues of entitlement to service connection for a right knee disability secondary to a service connected left knee disability and entitlement to an initial rating in excess of 10 percent for a service connected left knee disability remain before the Board.

The Veteran appeared and provided testimony before the undersigned Acting Veterans Law Judge in August 2010.  A transcript of the hearing has been associated with the claims file. 


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  When aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 (2013).

With regard to the claim for service connection for a right knee disability secondary to a service-connected left knee disability, the Veteran underwent an April 2009 VA examination in which the examiner opined that it was less likely than not that the Veteran's right knee disability was due to or a result of the service connected left knee disability.  Since the Board remanded this issue in May 2011, caselaw indicates that an opinion that is stated only in terms that the non-service connected condition is not the result of or due to the service-connected condition is inadequate as far as the aggravation aspect of the claim.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  The Board finds that the April 2009 VA examination report is inadequate as the examiner did not provide an opinion as to whether the Veteran's right knee disability was aggravated by the service-connected left knee disability.

On remand, a new VA examination is needed and the VA examiner should provide a clear opinion not only about the etiology of the Veteran's disabilities but whether the injuries were aggravated by the service-connected disabilities.

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of any right knee disability.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regards to the Veteran's left knee disability, the Veteran asserts that the current manifestations of his service-connected left knee disability warrant an initial rating in excess of the currently assigned 10 percent rating.  

The Veteran last underwent a VA examination to address the severity of his left knee disability in April 2009.  In a December 2013 post-remand brief, the Veteran asserted that his left knee disability is more debilitating than his currently assigned 10 percent rating appreciates.  As it has been more than 5 years since the Veteran has been provided a VA examination concerning his conditions and as he has asserted a worsening of his left knee condition, a remand is necessary to ensure that record contains evidence of the current severity of the Veteran's service-connected left knee disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine etiology of his right knee condition and the current severity of his left knee condition.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must specifically acknowledge and consider the lay evidence of the Veteran regarding his symptoms.  The examiner should include a detailed rationale for all opinions provided.  The examiner is requested to set forth all manifestations of the right knee disability and left knee disability, and provide a medical opinion on the following:

(a)  Is it is as least as likely as not (50 percent probability or greater) that any right knee disability was caused by or had onset during the Veteran's active service?

(b) Is it is as least as likely as not (50 percent probability or greater) that any right knee disability was caused by the Veteran's service-connected left knee disability?

(c) Is it is as least as likely as not (50 percent probability or greater) that any right knee disability has been aggravated (increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected left knee disability?

(d)  With regard to the left knee disability, all necessary tests, x-rays, and studies (including range of motion studies), should be conducted.  The report should discuss any weakened movement, excess fatigability with use, incoordination, painful motion, or pain with use, and provide an opinion as to how those factors result in any additional limitation of function.  The examiner should specifically address the Veteran's functional loss due to flare ups and offer an opinion as to whether there are additional limits on functional ability during flare-ups.  The examiner should specifically address the Veteran's assertion of subluxation and must classify this symptom as mild, moderate, or severe.  All losses of function due to symptoms such as pain should be equated to additional degrees of limitation and extension beyond that shown clinically.

2.  Then readjudicate the claims that are the subject of this Remand.  If any benefit sought is not granted in full, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James G. Reinhart
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



